PER CURIAM.
Mr. Choppolla was charged with theft of an automobile. He pled to the lesser offense of trespass to a conveyance, and an order of restitution was entered on that conviction. At the restitution hearing, the defendant objected to the entry of the restitution order because the state had not established that the proposed damages were directly or indirectly related to the punished offense. See Salvador v. State, 1992 WL 16023, 17 F.L.W. D374 (Fla.2d DCA Jan. 29, 1992). The trial court entered the restitution order without requiring the state to prove this connection. Accordingly, we strike the order of restitution.
SCHOONOVER, C.J., and CAMPBELL and ALTENBERND, JJ., concur.